993 F.2d 1537
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Christopher JONES, Plaintiff-Appellant,v.Dr. COFFEY;  Reed Kelly, Defendants-Appellees.
No. 93-6338.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 28, 1993

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Glen E. Conrad, Magistrate Judge.  (CA-92-744-R)
Robert Christopher Jones, Appellant Pro Se.
Heather Sanderson Lewis, Natkin, Heslep, Siegel & Natkin, P.C., Lexington, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Robert Christopher Jones appeals from the magistrate judge's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Jones v. Coffey, No. CA-92-744-R (W.D. Va.  Mar. 18, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED